United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, FORT DEARBORN
STATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1438
Issued: December 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 5, 2016 appellant, through counsel, filed a timely appeal from a June 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish total disability for
intermittent dates from August 26 to December 20, 2013, causally related to her accepted right
wrist tendinitis.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that the June 1, 2016 decision is contrary to fact and law.
FACTUAL HISTORY
On April 25, 1996 OWCP accepted that appellant, then a 38-year-old sorting machine
operator, sustained work-related right wrist tendinitis causally related to factors of her federal
employment. Appellant began modified duty and missed intermittent periods from work. In
September 2002, she began treatment with Dr. Steven Wolf, an attending Board-certified
orthopedic surgeon.
In a November 10, 2012 report, Dr. Wolf noted that appellant was under his care for a
many-year history of right arm and wrist pain with symptoms of mild swelling and grip strength
weakness that had slowly worsened over the past year. He diagnosed right wrist chronic
tendinitis and overuse syndrome. Dr. Wolf provided restrictions of no pushing and pulling, and
no lifting over 10 pounds regularly or 30 pounds intermittently. Casing of mail was restricted to
four hours in an eight-hour shift.
On November 12, 2012 appellant accepted a full-time modified position with duties of
distributing mail for up to six hours daily, scanning and filing mail for up to four hours daily,
spreading mail into carrier cases for two to three hours daily, and miscellaneous duties within
restrictions for two to three hours daily.3
Appellant began filing claims for intermittent periods of wage loss in March 2013 CA-7
forms. By decision dated September 24, 2013, OWCP found that appellant did not establish a
recurrence of disability commencing on July 15, August 5, and 9, 2013 because the medical
evidence of record did not establish a change in the accepted injury-related condition or in the
nature and extent of her job requirements.
Appellant retired on disability, effective December 20, 2013. On December 26, 2013 she
filed a claim for compensation (Form CA-7) for intermittent dates during the period August 26 to
December 20, 2013.4 Appellant had previously submitted an August 29, 2013 treatment note in
which Dr. Wolf noted that her right wrist swelling had resolved, and that she had mild pain on
flexion and extension of the wrist. Dr. Wolf diagnosed tenosynovitis of hand and wrist and
advised that appellant was unable to perform modified work duties involving hand and wrist
movement from July 15 to 19, 2013, on July 30, 2013, and from August 5 through 18, 2013. He
reported that she had also recovered from a recent motor vehicle accident with a neck and head
injury. Dr. Wolf concluded that she should continue to follow her work restrictions. In a
September 4, 2013 report, he described his treatment of appellant. Dr. Wolf advised that her
work restrictions included no prolonged pulling, pushing, or lifting over 10 pounds continuously
or 30 pounds intermittently. Carrying was restricted to four hours daily. Dr. Wolf advised that
3

The Board notes that appellant has a second claim, adjudicated by OWCP under File No. xxxxxx024, in which
she alleged ongoing exposure to chemical irritants at work beginning in 2010. In an October 23, 2014 decision, the
Board affirmed a November 7, 2013 OWCP decision, finding that appellant did not establish a medical condition
caused or aggravated by workplace exposure. Docket No. 14-1178 (issued October 23, 2014). On September 3,
2015 the Board found that OWCP properly denied appellant’s request for merit review under 5 U.S.C. § 8128(a).
Docket No. 15-1375 (issued September 3, 2015). File No. xxxxxx024 is not presently before the Board.
4

A Form CA-7a documents the intermittent days claimed.

2

repetitive movements of fingers and wrists were painful, and would cause renewed disability due
to right wrist and hand swelling, sensitivity, and pain. He concluded that he recommended
disability retirement.
By letter dated January 10, 2014, OWCP informed appellant of the evidence needed to
establish her claim. On January 13, 2014 Dr. Wolf prescribed physical therapy.5
In a March 14, 2014 decision, OWCP denied appellant’s claim for compensation for the
period August 26 to December 20, 2013. It noted that she had not submitted a response to the
January 10, 2014 development letter, and the only evidence received was in regard to physical
therapy.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review. She submitted a January 7, 2014 report in which Dr. Wolf advised that appellant
had “been ill or injured and unable to work” on the following days: October 25, November 12,
13, 15, 30, and December 2, 5, 7, 9, 11, 14, 16, and 20, 2013, for a diagnosis of chronic right
wrist tendinitis.
In a November 30, 2015 report, received by OWCP on January 7, 2016, Dr. Wolf
reported that appellant had reached maximum medical improvement with regard to her right
wrist condition and was under no active treatment. He advised that she could not return to work.
On February 8, 2016 Dr. Wolf diagnosed chronic tenosynovitis of the right hand and wrist,
overuse syndrome, and chronic anxiety. He advised that the conditions were still present, were
not expected to resolve, and were disabling. Dr. Wolf continued that appellant could not return
to her full-time, limited-duty job due to her inability for prolonged pushing/pulling, lifting over
10 pounds continuous or carrying over four hours per day during an eight-hour day, noting that
repetitive movements of fingers and wrists were painful and limited her workplace functioning.
He advised that current treatment included rest, stress avoidance, home exercise, wrist splint use,
medication, and physical therapy when needed. Dr. Wolf concluded that appellant was
permanently disabled for all work.
At the March 21, 2016 hearing, appellant testified that she stopped work and went on
disability retirement in 2013 because her modified duties and activities of daily living caused
right wrist pain. She also stated that she was forced to work outside her restrictions.
By decision dated June 1, 2016, an OWCP hearing representative found that appellant
submitted insufficient medical evidence to establish her claim for disability compensation for the
period August 26 to December 20, 2013 and affirmed the March 14, 2014 decision.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden of proof to establish by
the weight of reliable, probative, and substantial evidence a recurrence of total disability. As part
5

Appellant also submitted physical therapy treatment notes. The record also includes medical evidence regarding
appellant’s claim for exposure to chemical irritants, adjudicated by OWCP under File No. xxxxxx024. Supra note 3.

3

of this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.6
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she was
totally disabled for intermittent periods between August 26 and December 20, 2013 caused by
the accepted right wrist tendinitis. OWCP accepted the right wrist claim on April 25, 1996.
Appellant performed modified work and missed intermittent periods until she claimed additional
total disability compensation beginning August 26, 2013.
Medical opinion evidence submitted by appellant, to support her claim for compensation,
should reflect a correct history and offer a medically-sound explanation by the physician of how
the modified duties she was performing when she stopped work and physiologically caused or
aggravated the accepted right wrist tendinitis.7 Appellant submitted insufficient evidence in this
case.
The record indicates that appellant began treatment with Dr. Wolf in September 2002. In
a November 10, 2012 report, Dr. Wolf advised that her condition had slowly worsened over the
past year. He diagnosed right wrist chronic tendinitis and overuse syndrome. Dr. Wolf provided
restrictions of no pushing and pulling, and no lifting over 10 pounds regularly or 30 pounds
intermittently. Casing of mail was restricted to four hours in an eight-hour shift. On August 29,
2013 Dr. Wolf advised that appellant was unable to perform modified work duties involving
hand and wrist movement for periods from July 15 to August 18, 2013. He also reported that she
had a recent motor vehicle accident with a neck and head injury, from which she had recovered,
and concluded that she should continue to follow her work restrictions.
On September 4, 2013 Dr. Wolf described work restrictions of no prolonged pulling,
pushing, or lifting over 10 pounds continuously or 30 pounds intermittently. Carrying was
restricted to four hours daily. Dr. Wolf advised that repetitive movements of fingers and wrists
would cause renewed disability due to right wrist and hand swelling, sensitivity, and pain. He
recommended disability retirement. In a January 7, 2014 report, Dr. Wolf merely advised that
appellant had “been ill or injured and unable to work” on the following days: October 25,
November 12, 13, 15, 30, and December 2, 5, 7, 9, 11, 14, 16, and 20, 2013, for a diagnoses of
chronic right wrist tendinitis.
The medical reports of Dr. Wolf do not exhibit specific knowledge of the modified duties
appellant was performing prior to the period of claimed disability. He did not provide an
explanation regarding why her restrictions changed between October 2012 and August 2013.
Dr. Wolf also did not discuss with any detail appellant’s motor vehicle accident in the summer of
2013. While he later advised on November 30, 2015 and February 8, 2016 that appellant could
not return to work at that time, he did not discuss the period of claimed disability that ended on
December 20, 2013 when appellant retired on disability. To meet her burden of proof, the
6

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).
7

Id.

4

medical evidence submitted should reflect a correct history, and the physician should offer a
medically-sound explanation of how the specific duties appellant performed in her modified
position caused or aggravated the claimed condition such that she became totally disabled.8
The Board concludes that Dr. Wolf’s opinion is of insufficient rationale to establish that
appellant was totally disabled from her modified duties for intermittent periods from August 26,
2013 until she retired on December 20, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish total
disability for intermittent dates during the period August 26 to December 20, 2013 causally
related to her accepted right wrist tendinitis.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

See id.

5

